UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6895


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DAVIEYON DEVELLE HOPKINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:01-cr-00002-FDW-1)


Submitted: March 14, 2022                                         Decided: May 17, 2022


Before QUATTLEBAUM, RUSHING, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Davieyon Develle Hopkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Davieyon Develle Hopkins appeals the district court’s order denying his motion for

a sentence reduction under 18 U.S.C. § 3582(c)(1)(B), and § 404(b) of the First Step Act

of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. The district court determined that

Hopkins was eligible for relief under the First Step Act but declined to exercise its

discretion to reduce Hopkins’ sentence after assessing the 18 U.S.C. § 3553(a) factors.

After reviewing the record, we conclude that the district court did not abuse its discretion

in denying Hopkins’ motion. See United States v. Jackson, 952 F.3d 492, 497, 502 (4th

Cir. 2020). Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2